Citation Nr: 1637875	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-24 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to an increased compensable rating for otitis externa.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to December 1975.  
These matters are before the Board of Veterans' Appeals (Board) on appeal of March 2010 and March 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran requested a hearing before a Decision Review Officer but failed to attend a scheduled July 2012 hearing.  Thereafter, the Veteran requested a hearing before a Veterans Law Judge but withdrew that request in June 2015.  

The Board notes that the Veteran also had a claim for service connection for hearing loss which was granted during the course of the appeal, following the last remand, and therefore is longer before the Board.

The Board has reviewed the electronic files in the Veterans Benefit Management System (VBMS) and the Virtual VA files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that the most recent Supplemental Statement of the Case (SSOC) was sent to the Veteran's former address and therefore any correspondences, including a new SSOC, should be sent to his updated address on Reed Lane.  

Next, any updated relevant VAMC records should be associated with the electronic claims file. 

Further, the law provides that a veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2014).  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a change in the interpretation of 38 U.S.C.A. § 1111 by the Federal Circuit and VA's General Counsel, and the regulation now states that to rebut the presumption of soundness, VA must establish by clear and convincing evidence both that the disability existed prior to service and that it was not aggravated by service.

Although the Veteran has admitted multiple times during service and his treatment that he had a history of asthma prior to enlistment in service, there is no entrance examination notation that he had asthma.  The October 2009 VA examiner noted that his pulmonary function tests likely reflect COPD from tobacco use, and that whether or not asthma is reflected in the pulmonary function tests cannot be determined without resort to mere speculation.  In June 2015, a VA clinician, Dr. O.Y., submitted a statement that the Veteran has a diagnosis of asthma/COPD.  Given that the October 2009 examiner was unable to distinguish symptoms of asthma, and the Veteran at that point had not had any documented flares and denied any flares in the last several years, but the June 2015 clinician notes the Veteran has a diagnosis of asthma, the Board finds a new examination is warranted to address his claimed respiratory condition, and whether it pre-existed service and if so, whether it was clear and unmistakably aggravated either by service, including his claims of exposure to toxic waste at Camp Pendleton.

Finally, on remand an attempt should be made to obtain a copy of the Veteran's entrance examination into service.

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain a copy of the Veteran's complete service treatment records, to include a copy of his entrance examination.

2.  Make arrangements to obtain a copy of the Veteran's VA treatment records, dated from March 2016 forward. 

3.  Thereafter, schedule the Veteran for an appropriate VA examination determine the nature and etiology of his claimed respiratory condition.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should provide opinions on the following matters:

(i)  Is there clear and unmistakable evidence (i.e. obvious, manifest, and undebatable evidence) that asthma pre-existed active service.  

(ii) If the response to (i) is positive, is there clear and unmistakable evidence (i.e. obvious, manifest, and undebatable evidence) that pre-existing asthma was not aggravated by service beyond its natural progression?

(iii) If a response to either of the above two questions is negative, is it at least as likely as not (a 50 percent probability or greater) that asthma had its clinical onset during active service or is related to any incident of service?


(iv) Is it at least as likely as not (a 50 percent probability or greater) that any current respiratory condition other than asthma (i.e., COPD) had its clinical onset during active service or is related to any incident of service?

The examiner should consider the Veteran's claims that toxic waste at Camp Pendleton caused/aggravated his asthma.  See November 2015 article "Toxic woes fester at Camp Pendleton."

A complete rationale for the opinion must be provided.

4.  Then, after ensuring any other necessary development has been completed, the RO should readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case to his updated address and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


